Citation Nr: 0921232	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  03-27 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The appellant served on active duty from December 1967 to 
November 1970.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Paul, 
Minnesota, VA Regional Office (RO).  

Service connection for hepatitis C was established in a 
December 2002 rating decision, and a 0 percent disability 
evaluation was assigned.  By rating decision dated in June 
2003, the evaluation for hepatitis C was increased to 10 
percent.  In a January 2009 rating decision, the evaluation 
for hepatitis C was increased to 40 percent.  The Board notes 
that since the increase to 40 percent did not constitute a 
full grant of the benefits sought, the increased rating issue 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).

This case has previously come before the Board.  In March 
2006, the matter was remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  


FINDING OF FACT

Hepatitis C is manifested by no more than daily fatigue, 
malaise, abdominal pain, and nausea, with minor weight loss 
and hepatomegaly, and there are no incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks during a 12-month time period.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 40 percent 
for hepatitis C have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2008); 38 C.F.R. § 4.114, Diagnostic Code 7354 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

VCAA letters dated in June 2002 and March 2006 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The above referenced letters 
informed the claimant that additional information or evidence 
was needed to support the initial service connection claim 
and asked the claimant to send the information or evidence to 
VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the claimant is challenging the initial evaluation 
assigned following the grant of service connection in 
December 2002.  In Dingess, the Court held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Id. at 
490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

In the claimant's January 2003 notice of disagreement, the 
claimant took issue with the initial 0 percent disability 
rating, which was increased to 40 percent in a January 2009 
rating decision, and is presumed to be seeking the maximum 
benefits available under the law.  Id.; see also AB v. Brown, 
6 Vet. App. 35 (1993).  Therefore, in accordance with 
38 U.S.C.A. §§ 5103A and 7105(d), the AOJ properly issued a 
statement of the case which contained, in pertinent part, the 
relevant criteria for establishing a higher rating.  See 
38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the 
procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) 
and 7105(d), as well as the regulatory requirements in 
38 C.F.R. § 3.103(b).  See also Dingess/Hartman.  The 
claimant was allowed a meaningful opportunity to participate 
in the adjudication of the claim.  Thus, even though the 
initial VCAA notice did not address a higher rating, 
subsequent documentation addressed this matter; there is no 
prejudice to the claimant.  See Overton v. Nicholson, 20 Vet. 
App. 427, 439-444 (2006).

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton (finding that the Board erred by 
relying on various post-decisional documents to conclude that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the claimant, the Court found that the evidence established 
that the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).  
See also Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. 
Ct. Apr. 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. 
Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o 
error can be predicated on insufficiency of notice since its 
purpose had been served.").  In order for the Court to be 
persuaded that no prejudice resulted from a notice error, 
"the record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair."  Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).

The Board notes, incidentally, that additional notice is 
required under section 5103(a) for claims for increased 
ratings.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 46 
(2008).  However, as the Court clearly noted in Vazquez, the 
additional notice requirements apply only to claims for 
increased compensation.  In cases such as this, involving 
initial disability ratings, the notice requirements of 
Dingess apply, and, as discussed, have been met.  The Board 
notes that  a VCAA letter specifically pertinent to the 
"higher rating" issue was sent in February 2009.  

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the appellant to 
the extent necessary.  

The claimant's pertinent medical records to include VA 
medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
examinations in November 2002, June 2003 and December 2008.  
38 C.F.R. § 3.159(c)(4).  

There is no objective evidence indicating that there has been 
a material change in the service-connected hepatitis C since 
the claimant was last examined.  38 C.F.R. § 3.327(a).  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision.  The records 
satisfy 38 C.F.R. § 3.326.  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).



Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to active service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28; 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under Diagnostic Code 7354, the currently assigned 40 percent 
evaluation contemplates hepatitis C manifested by daily 
fatigue, malaise, and anorexia, with minor weight loss and 
hepatomegaly, or incapacitating episodes (with the above-
noted symptoms) having a total duration of at least 4 weeks, 
but less than 6 weeks, during the past 12-month period.  The 
next higher rating of 60 percent rating is assigned for daily 
fatigue, malaise, and anorexia, with substantial weight loss 
(or other indication of malnutrition), and hepatomegaly, or 
incapacitating episodes (with the above-noted symptoms) 
having a total duration of at least 6 weeks during the past 
12-month period, but not occurring constantly.  A 100 percent 
rating is assigned for near-constant debilitating symptoms 
(such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain).  38 C.F.R. § 
4.114, Diagnostic Code 7354.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board finds that there has been substantial 
compliance with the March 2006 remand and there is sufficient 
evidence for the Board to proceed to a decision on the 
merits.  In addition, the record, to include a January 2009 
rating decision shows that a total rating based on individual 
unemployability (TDIU) has been granted obviating the need 
for further discussion in regard to whether the appeal should 
be submitted to the Director of Compensation and Pension for 
extraschedular consideration.

This matter stems from the appeal of an initial 40 percent 
assigned for hepatitis C following a grant of service 
connection in a December 2002 rating decision.  The Board 
concludes that the disability has not significantly changed 
and that a uniform rating is warranted.  See Fenderson v. 
Brown, 12 Vet. App. 119 (1999); see also, Hart v. Mansfield, 
25 Vet. App. 505 (2007).  

The appellant's hepatitis C is rated under 38 C.F.R. § 4.114, 
Diagnostic Code 7354 and a 40 percent disability rating has 
been assigned.  The appellant asserts that his symptoms are 
worse than reflected by the 40 percent rating.  

In this case, the Board finds that an evaluation in excess of 
40 percent is not warranted for hepatitis C.  The competent 
evidence establishes that the appellant's hepatitis C is 
manifested by no more than daily fatigue, malaise, abdominal 
pain, and nausea, with minor weight loss and hepatomegaly.  
In addition, the competent evidence does not establish 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks during the past 12-month 
period.  Thus, a higher rating is not warranted under 
Diagnostic Code 7354.  

On VA examination in November 2002, the appellant denied 
significant weight loss.  On VA examination in June 2003, a 
weight of 153.4 pounds was noted and the December 2008 VA 
examination report reflects a weight of 150 pounds and weight 
change was noted to be "none."  The Board notes that while 
the laboratory results of a noted C RNA by PCR test were 
noted to unavailable on VA examination in June 2003, service 
connection has been established for hepatitis C.  Regardless, 
the June 2003 VA examiner determined that there was no 
evidence of any increase in the appellant's liver disease, 
suggesting that complaints of fatigue and weakness may be 
attributable to jetlag.  The 2008 VA examiner noted the 
Veteran complained of daily fatigue with abdominal pain, but 
there was no malnutrition, and the overall effect of his 
symptoms on his daily activities was moderate.

The records obtained from the Social Security Administration 
contain a disability evaluation conducted in April 2004.  At 
that time, the Veteran complained of severe left-sided pain.  
However, the disability examiner noted that even with the 
diagnosis of hepatitis C, the veteran's liver function was 
"not bad," and his treating physician saw "no evidence of 
advanced liver disease."  There was also no medically 
determinable cause for the Veteran's complaints of left-sided 
pain.  It was also noted that there was no medically 
determinable reason for the Veteran's complaints of extreme 
fatigue since his liver function was good. 

The appellant's statements, to include a January 2003 
statement and an April 2003 statement, are to the effect that 
he has to adhere to a special diet of no sodium, no iron, no 
deep fried food and fresh fruits and vegetables, and that 
when he is unable to do so, he has periods of increased 
symptoms.  However, a September 2004 psychological evaluation 
notes that while the appellant emphasized that he was 
maintaining a strict diet to help mitigate the effects of 
hepatitis C, he smoked a pack of cigarettes per day, smoked 
marijuana two to three times per week and drank ten to twelve 
cups of coffee daily.  The May 2004 disability evaluation 
mentioned above indicated that he had been warned about the 
effects of caffeine on his liver functioning.  Regardless, 
even though the appellant is competent to report the 
lifestyle changes he has made, this does not establish the 
criteria necessary for a higher rating.  Disability ratings 
are not based on his chosen diet, but on the actual 
manifestations of the disease. 

In regard to incapacitating episodes, Note (2) to Diagnostic 
Code 7354 provides that an "incapacitating episode" means a 
period of acute signs and symptoms severe enough to require 
bed rest and treatment by a physician.  See Note (1) and Note 
(2) after Diagnostic Code 7354, 38 C.F.R. § 4.114.  The Board 
notes that while the appellant stated in January 2003 that he 
had periods of fatigue causing him to sleep all day on an 
average of two to three days every two weeks, in April 2003, 
noted an increase in the severity of his fatigue and other 
symptoms, and on VA examination in December 2008 complained 
of incapacitating episodes for 8 out of 12 months with 
symptoms to include near-constant fatigue, malaise and right 
upper quadrant pain, the examiner reported that functional 
impairment due to hepatitis C was no more than moderate.  The 
finding of a moderate degree of impairment due to hepatitis C 
symptoms is inconsistent with the appellant's report of 
incapacitation for eight months, and there is no competent, 
objective evidence establishing incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12-month period, requiring bed rest and treatment by a 
physician, or near-constant debilitating symptoms (such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain).  

In addition, while a September 2006 Social Security 
Administration (SSA) determination reflects that the 
appellant is unable to work not only due to hepatitis C, but 
also due to posttraumatic stress disorder (PTSD) and 
traumatic injuries to the upper extremity and abdomen, and a 
January 2009 rating decision shows that the appellant's 
service-connected disabilities affecting his employment 
status include not only hepatitis C, but also PTSD, ankylosis 
of the left index and middle fingers and laceration scars of 
the left hand and forearm and tinnitus.  Regardless, the 40 
percent evaluation assigned contemplates impairment in 
earning capacity, including loss of time from exacerbations.  
38 C.F.R. § 4.1 (2008).  

The Board notes that while a September 2004 psychological 
evaluation reflects that fatigue associated with hepatitis C 
would likely lower his ability to persistently perform work 
tasks, the record notes that he was able to retain and follow 
instructions and sustain attention to perform simple 
repetitive tasks, could accept concrete supervision, and 
accomplish functional activities, to include standing, moving 
about, lifting, carrying and handling objects.  In addition, 
while the December 2008 VA examination report notes that he 
was unemployed due to hepatitis C, the objective evidence 
does not establish symptoms that meet the schedular criteria 
for a higher rating under Diagnostic Code 7354.  As noted, 
the appellant is in receipt of TDIU.  

A determination as to the degree of impairment due to 
service-connected hepatitis C requires competent evidence.  
The appellant is competent to report his symptoms, to include 
increased symptoms, to include pain and fatigue.  As a 
layman, however, his opinion alone is not sufficient upon 
which to base a determination as to the degree of impairment 
due to hepatitis C.  Rather, the Board must weigh and assess 
the competence and credibility of all of the evidence of 
record, positive and negative.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 95 (1992); See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

In this case, the Board has accorded more probative value to 
the competent VA opinions.  The December 2008 VA examiner 
reviewed the claims file and provided a rationale for the 
opinion based on reliable principles, and the opinions 
provided are supported by treatment records.  The examiner 
considered the Veteran's statements as to the symptoms he 
experienced, and concluded the condition is no more than 
moderate in nature. 

To the extent that the appellant has asserted that the VA 
examinations were inadequate, as reflected in an April 2003 
statement in support of the claim, the appellant has provided 
no evidence that the examiners are incompetent and the Board 
finds the reports are thorough and complete and sufficient 
for purposes of determination the degree of impairment due to 
hepatitis C.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.

In sum, the appellant's symptoms are manifested by no more 
than daily fatigue, malaise, and anorexia, with minor weight 
loss and hepatomegaly, or incapacitating episodes having a 
total duration of at least 4 weeks, but less than 6 weeks, 
during the past 12-month period.  The competent and probative 
evidence does not establish symptoms of daily fatigue, 
malaise, and anorexia, with substantial weight 
loss/malnutrition, and hepatomegaly, or incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12-month period, but not occurring constantly and/or 
near-constant debilitating symptoms.  Thus, an evaluation in 
excess of 40 percent is not warranted for hepatitis C in this 
case.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  


ORDER

An evaluation in excess of 40 percent for hepatitis C is 
denied.  


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


